       Case: 4:19-cv-01059-JCH Doc. #: 2 Filed: 04/30/19 Page: 1 of 1 PageID #: 43

                                   United States District Court
                                     Eastern District of Missouri
                                 Thomas F. Eagleton U.S. Courthouse
                                       111 South 10th Street
                                     St. Louis, Missouri 63102

Gregory J. Linhares                                                                              314-244-7900
  Clerk of Court
                                             April 30, 2019

    Richard C. Carrier
    134 West Tulane Rd., Apt B
    Columbus, OH 43202-1943

    Carrier v. Skepticon, Inc., et al

    Case number: 4:19-cv-01059 JCH

    Dear Richard C. Carrier,

    On April 29, 2019, this Court received your complaint. Please be advised that the Court finds
    that you must submit a Notice of Process Server in order for service to be effected in your case
    pursuant to Local Rule 2.02(B) Forms to Be Filed a Civil Case and Rule 4 of the Federal Rules
    of Civil Procedures. You must complete a Notice of Process Server form for each different
    process server you plan on using to effect service. Please find enclosed said form for you to
    complete and return a copy of each to the Court. Upon submission of the Notice of Process
    Server, summonses will be issued to you for service in this case.

    Please use cause number 4:19-cv-01059 JCH as a reference on your pleading.


    GREGORY J. LINHARES
    CLERK OF COURT

    By: /s/Jason W. Dockery
        Deputy Clerk

    Enclosure:
    Notice of Process Server
